Citation Nr: 0841055	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  07-09 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York

THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a neck condition.

4.  Entitlement to service connection for a back condition.

5.  Entitlement to service connection for nerve damage to the 
right leg.

6.  Entitlement to service connection for nerve damage to the 
left leg.  

7.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from February 1944 to February 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  Thereafter, the New York, New York, RO 
assumed jurisdiction.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

In VA Form 9s dated in March and April 2007, the veteran 
indicated that he did not want a Board hearing.  In September 
2008, the RO certified the veteran's appeal to the Board.  On 
a VA Form 9 dated in September 2008, within 90 days of the 
certification, he requested a hearing before a Veterans Law 
Judge at the RO.  He is entitled to this hearing.  38 C.F.R. 
§ 20.700(a), 20.1304(a) (2008). 

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge at the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

